





Exhibit 10.3

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT







School Specialty, Inc. (the “Company”) hereby grants you a Restricted Stock Unit
Award (the “RSU Award”) under the 2014 Incentive Plan of School Specialty, Inc.
(the “Plan”).  This RSU Award entitles you to a number of shares of the
Company’s common stock (the “Shares”) equal to the number of restricted stock
units (the “RSUs”) granted to you as set forth in in Schedule I to this
Restricted Stock Unit Agreement (this “Agreement”), subject to the terms and
conditions set forth in this Agreement.

Schedule I to this Agreement provides the details of your RSU Award.  It
specifies the number of RSUs you have been granted and the vesting schedule
applicable to your RSU Award.




The RSU Award is subject in all respects to the applicable provisions of the
Plan.  This Agreement does not cover all of the rules that apply to the RSU
Award under the Plan, and the Plan defines any terms in this Agreement that the
Agreement does not define.




In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to the RSU Award:




Vesting

The RSUs you have been granted under the RSU Award shall vest pursuant to the
vesting schedule in Schedule I to this Agreement.  If your employment is
terminated for any reason, the vesting of the RSUs shall, on the date of such
termination, cease and any unvested RSUs shall be forfeited by you and revert to
the Company.  Unless otherwise adjusted by the Administrator in accordance with
the Plan, you shall be entitled to receive one Share for each RSU that vests.  

 

 

Shareholder Status

You understand and agree that the Company will not consider you a stockholder,
and you do not have any rights or privileges of a stockholder for any purpose
with respect to any of the RSUs granted under the RSU Award or any Shares
distributable with respect to any RSUs until such Shares are so distributed.  

 

 

Issuance and Delivery

of Shares

In accordance with the Plan, the Company shall ascribe to you a number of Shares
underlying the RSUs that vest, less any Shares used to satisfy the obligation to
withhold income and/or employment taxes in connection with the vesting of any
RSUs, as soon as administratively practical following the date your RSUs vest
but in no event later than 60 days following the date your RSUs vest.

 

 

Taxes

The Company may require payment of or withhold any income or employment tax
which it believes is payable as a result of vesting of the RSUs or any payments
thereon or in connection therewith, and the Company may defer making delivery
with respect to the Shares until arrangements satisfactory to the Company have
been made with regard to any such withholding obligation.  The Company may
withhold Shares to satisfy such withholding obligations.














Expiration

If all or any portion of the RSUs granted under this RSU Award do not vest in
accordance with the vesting schedule in Schedule 1 to this Agreement, this
Agreement shall expire and all unvested RSUs shall be forfeited by you and
revert to the Company.

 

 

No Effect on

Employment

Or Other

Relationship

Nothing in this Agreement restricts the Company’s rights or those of any

of its affiliates to terminate your employment or other relationship at any

time, with or without cause.  The termination of employment or other

relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under this Agreement.

 

 

Governing Law

The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws, except to the
extent superseded by the laws of the United States of America.

 

 

Notices

Any notice you give to the Company must follow the procedures then in effect
under the Plan and this Agreement.  If no other procedures apply, you must
deliver your notice in writing by hand or by mail to the office of the Assistant
Secretary.  If mailed, you should address it to the Company’s Assistant
Secretary at the Company’s then corporate headquarters, unless the Company
directs Participants to send notices to another corporate department or to a
third party administrator or specifies another method of transmitting notice.
 The Company will address any notices to you at your office or home address as
reflected on the Company’s personnel or other business records.  You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to
Participants.

 

 

Plan Governs

Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control; provided, however that this
Agreement may impose greater restrictions on, or grant lesser rights, than the
Plan.  The Administrator may adjust the number of Shares and other terms of the
RSU Award from time to time as the Plan provides.











2













SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT




PARTICIPANT ACKNOWLEDGEMENT




I acknowledge I received a copy of the Plan and this Agreement (including
Schedule I).  I represent that I have read and am familiar with the terms of the
Plan and this Agreement (including Schedule I).  By signing where indicated
below, I accept the RSU Award subject to all of the terms and provisions of this
Agreement (including Schedule I) and the Plan, as may be amended in accordance
with its terms.  I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan and this Agreement with respect to the RSU Award.  







EMPLOYEE







By:                                                                      

       




Date:  

SCHOOL SPECIALTY, INC.







By:                                                                          

Title:  




Date:  














SCHOOL SPECIALTY, INC.
2014 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT




SCHEDULE I

Participant Information:

Name:

                             

Restricted Stock Unit Information:

RSUs Granted :                                

RSUs

Date of Grant:                    

RSU Vesting Provisions

1.

Vesting Schedule.  A certain percentage of the RSUs granted to you above will
vest on the third anniversary of the date of grant (the “Vesting Date”), such
percentage determined by the 15 Day Volume Weighted Average Price (“15 Day
VWAP”) of the Company’s common stock prior to the Vesting Date.  The percentage
of RSUs that vest shall be determined in accordance with the following vesting
schedule:




 Vesting Schedule

Percentage of RSUs Vesting on Vesting Date

15 Day VWAP

0% of the total RSUs

Less Than $108

20% of the total RSUs

At Least $108.00 But Less Than $118.00

40% of the total RSUs

At Least $118.00 But Less Than $128.00

60% of the total RSUs

At Least $128.00 But Less Than $138.00

80% of the total RSUs

At Least $138.00 But Less Than $148 .00

100% of the total RSUs

At Least $148.00




For purposes of this Agreement, the 15 Day VWAP shall be equal to the sum of the
number of shares of the Company’s common stock purchased over a 15 day period
multiplied by the various share purchase prices paid per share on each share
purchased divided by the total number of shares of the Company’s common stock
purchased in a “reported trade” over such 15 day period (i.e., [Number of
Company’s shares of common stock purchased during a 15 day period x sum of
prices paid for each individual share]/[Number of Company’s shares of common
stock purchased during the 15 day period]).  The 15 day period is composed of
the most recent 15 days on which trades on the stock have occurred which were
“reported trades” ending immediately prior to the Vesting Date. For purposes of
this Agreement, “reported trade” means any trade of the Company’s shares of
common stock which is reported on the OTCQB Marketplace (or if the common stock
is not then traded on the OTCQB Marketplace, reported on any other exchange or
inter-dealer quotation system on which the common stock is listed).




Any unvested RSUs as of the Vesting Date shall be forfeited.  




2.

Change in Control.  Notwithstanding the foregoing or any provision in the
Agreement or Plan to the contrary, in the event of a Change in Control prior to
the Vesting Date, a percentage of the RSUs granted above shall vest in
accordance with the vesting schedule set forth in Section 1 of this Schedule I,
except the Change in Control Price shall be substituted for the 15 day VWAP to
determine











the number of RSUs that shall vest upon such a Change in Control.  For purposes
of this Agreement, Change in Control Price means the price per share that each
shareholder of the Company receives for their common stock in a Change in
Control.  If a Change in Control occurs by reason of a sale of the Company’s
assets, the Change in Control Price shall be equal to the average price of a
share of common stock in a “reported trade” on the last trading day immediately
prior to the date of closing of the Change in Control.  If the consideration
received by the Company’s shareholders consists in whole or in part of
securities of another entity or property other than money (the foregoing being
called “Noncash Consideration”), the Administrator shall value such Noncash
Consideration for purposes of determining the Change in Control Price.  If such
Noncash Consideration consists of stock or other securities for which market
quotations are readily available on an established securities market, the
Administrator shall value such securities at the closing price on any exchange
or market where such securities are traded on the closing date of the Change in
Control or, if such securities are not traded on such date, on the first
business day preceding such closing date on which such securities are traded and
for which quotations are available.  If any such Noncash Consideration consists
of property other than marketable securities, the Administrator shall make a
good faith determination of the value of such Noncash Consideration.  The
valuation of the Administrator of any Noncash Consideration shall be final,
conclusive and binding upon all interested parties.  Any portion of Section 13
of the Plan relating to accelerated vesting shall not apply to this Award in the
event of a Change in Control.  




Any unvested RSUs as of the date of the Change in Control shall be forfeited.





















